

Exhibit 10.6

CENTENE CORPORATION
 
Incentive Stock Option Agreement Granted Under
Amended and Restated 2003 Stock Incentive Plan


 
THIS AGREEMENT is entered into by and between CENTENE CORPORATION, a Delaware
corporation (hereinafter the “Company”), and the undersigned employee of the
Company (hereinafter the “Participant”).
 
WHEREAS, the Participant renders important services to the Company and acquires
access to Confidential Information (as defined below) of the Company in
connection with Participant’s relationship with the Company; and
 
WHEREAS, the Company desires to align the long-term interests of its valued
employees with those of the Company by providing the ownership interest granted
herein and to prevent former employees whose interest may become adverse to the
Company from maintaining an ownership interest in the Company;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained, the parties hereto hereby agree as follows:
 
1. Grant of Option
 
This agreement evidences the grant by the Company, on _____________ (the “Grant
Date”) to _______________ (the “Participant”) of an option to purchase, in whole
or in part, on the terms provided herein and in the Company’s Amended and
Restated 2003 Stock Incentive Plan (the “Plan”), a total of ______ shares (the
“Shares”) of common stock, $0.001 par value per share, of the Company (“Common
Stock”) at $______ per Share.  Unless earlier terminated, this option shall
expire at 3:00 p.m., Central time, on ____________ (the “Final Exercise
Date”).  If the Final Exercise Date is not an open trading date then this option
shall expire at 3:00 p.m., Central Standard Time, on the last open trading date
prior to the Final Exercise Date.
 
It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”).  Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.
 
2. Vesting Schedule
 
This option will become exercisable (“vest”) as to ____ of the original number
of Shares on the ____ anniversary of the Grant Date and as to an additional
____ of the original number of Shares at the end of each
successive __________ period following the first anniversary of the Grant Date
until the _____ anniversary of the Grant Date.
 
The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.
 
In the event of a “Change in Control” of the Company, all of the Shares that
(but for the application of this clause) are not vested at the time of the
occurrence of such Change in Control event shall vest.  A “Change in Control”
shall be deemed to have occurred if any of the events set forth in any one of
the following clauses shall occur:  (i) any Person (as defined in section
3(a)(9) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and as such term is modified in sections 13(d) and 14(d) of the Exchange Act),
excluding a group of persons including the Participant, is or becomes the
“beneficial owner” (as defined in Rule 13(d)(3) under the Exchange Act),
directly or indirectly, of securities representing forty percent or more of the
combined voting power of the Company’s then outstanding securities; (ii)
individuals who, as of the Grant Date, constitute the Board of Directors of the
Company (the “Incumbent Board”), cease for any reason to constitute a majority
thereof (provided, however, that an individual becoming a director subsequent to
the Grant Date whose election, or nomination for election by the Company’s
stockholders, was approved by at least a majority of the directors then
comprising the Incumbent Board shall be included within the definition of
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual election
contest (or such terms used in Rule 14a-11 of Regulation 14A promulgated under
the Exchange Act) or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board of Directors of the
Company); or (iii) the stockholders of the Company consummate a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent of the combined voting power of the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation.
 
3. Exercise of Option
 
(a) Form of Exercise.  Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan.  Common Stock purchased upon the exercise of this option
shall be paid for as follows
 
(1)  
in cash or by check, payable to the order of the Company;

 
(2)  
by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;

 
(3)  
when the Common Stock is registered under the Securities and Exchange Act of
1934, as amended, by delivery of shares of Common Stock owned by the Participant
valued at their fair market value as determined by (or in a manner approved by)
the board of directors of the Company (the “Board”) in good faith (“Fair Market
Value”), provided (i) such method of payment is then permitted under applicable
law and (ii) such Common Stock, if acquired directly from the Company was owned
by the Participant at least six months prior to such delivery;

 
(4)  
to the extent permitted under applicable law and permitted by the Board, in its
sole discretion, provided that at least an amount equal to the par value of the
Common Stock being purchased shall be paid in cash; or

 
(5)  
by any combination of the above permitted forms of payment.

 
The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this option may be for any fractional share
or for fewer than ten whole shares.
 
(b) Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).
 
(c) Termination of Relationship with the Company.  If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall
terminate 30 days after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement, other
agreements between the Participant and the Company, including the
confidentiality provisions of Section 4 of this Agreement, the right to exercise
this option shall terminate immediately upon such violation.
 
(d) Exercise Period Upon Death or Disability.  If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of 90
days following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
 
(e) Discharge for Cause.  If the Participant, prior to the Final Exercise Date,
is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge.  “Cause” shall include acts or omissions that the Company determines
in writing, after affording the Participant an opportunity to be heard, are  (i)
criminal, dishonest or fraudulent or constitute  misconduct that reflect
negatively on the reputation of the Company (including any parent, subsidiary,
affiliate or division of the Company); (ii) acts or omissions that could expose
the Company or any parent, subsidiary, affiliate or division of the Company to
claims of illegal harassment or discrimination in employment;(iii) material
breaches of this Agreement; or (iv) continued and repeated failure to perform
substantially the duties of his/her employment.
 
(f) Right to Exercise.  The Participant’s right to exercise this option and to
retain any gains upon a sale or other disposition of the Shares therefrom is
subject to the Participant’s compliance with the covenants set forth in Section
4 hereof.
 
4. Optionee’s Covenants.  For and in consideration of the option hereunder, the
Participant agrees to the provisions of this Section 4.
 
(a) Confidential Information.  As used in this Section 4, “Confidential
Information” shall mean the Company’s trade secrets and other non-public
proprietary information relating to the Company or the business of the Company,
including information relating to financial statements, customer lists and
identities, potential customers, customer contacts, employee skills and
compensation, employee data, suppliers, acquisition targets, servicing methods,
equipment, programs, strategies and information, analyses, marketing plans and
strategies, profit margins, financial, promotional, marketing, training or
operational information, and other information developed or used by the Company
that is not known generally to the public or the industry.  Confidential
Information shall not include any information that is in the public domain or
becomes known in the public domain through no wrongful act on the part of the
Participant.
 
(b) Non-Disclosure.  The Participant agrees that the Confidential Information is
a valuable, special and unique asset of the Company’s business, that such
Confidential Information is important to the Company and the effective operation
of the Company’s business, and that during employment with the Company and at
all times thereafter, the Participant shall not, directly or indirectly,
disclose to any competitor or other person or entity (other than current
employees of the Company) any Confidential Information that the Participant
obtains while performing services for the Company, except as may be required in
the Participant’s reasonable judgment to fulfill his duties hereunder or to
comply with any applicable legal obligation.
 
(c) Non-Competition; Non-Solicitation.
 
(1)  
During Participant’s employment with the Company and for the period of six (6)
months immediately after the termination of Participant’s employment with the
Company (including any parent, subsidiary, affiliate or division of the Company)
for any reason whatsoever, and whether voluntary or involuntary, Participant
shall not invest in (other than in a publicly traded company with a maximum
investment of no more than 1% of outstanding shares), counsel, advise, consult,
be employed or otherwise engaged by or with any entity or enterprise
(“Competitor”) that competes with (A) the Company’s business of providing
Medicaid managed care services, Medicaid-related services, behavioral health,
nurse triage or pharmacy compliance specialty services or (B) any other business
in which, after the date of this Agreement, the Company (or any parent,
subsidiary, affiliate or division of the Company) becomes engaged (or has taken
substantial steps in which to become engaged) on or prior to the date of
termination of Participant’s employment. For purposes of paragraph 4,
Participant agrees that this agreement not to compete applies to any Competitor
that does business within the state of Missouri or and any other state in which
Centene does business, and that such geographical limitation is reasonable.

 
(2)  
During the Participant’s employment with the Company (or any parent, subsidiary,
affiliate or division of the Company) and for the period of twelve months
immediately after the termination of the Participant’s employment with the
Company (or any parent, subsidiary, affiliate or division of the Company) for
any cause whatsoever, and whether voluntary or involuntary (“Restricted
Period”), the Participant will not, either directly or indirectly, either for
himself or for any other person, firm, company or corporation, call upon,
solicit, divert, or take away, or attempt to solicit, divert or take away any of
the customers, prospective customers, business, vendors or suppliers of the
Company that the Participant had dealings with, or responsibility for, or the
Participant had access to, confidential information of such customers’, vendors’
or suppliers’ confidential information.

 
(3)  
The Participant shall not, at any time during the Restricted Period, without the
prior written consent of the Company, (i) directly or indirectly, solicit,
recruit or employ (whether as an employee, officer, director, agent, consultant
or independent contractor) any person who was or is at any time during the
previous six months an employee, representative, officer or director of the
Company (or any parent, subsidiary, affiliate or division of the Company); or
(ii) take any action to encourage or induce any employee, representative,
officer or director of the Company (or any parent, subsidiary, affiliate or
division of the Company) to cease their relationship with the Company (or any
parent, subsidiary, affiliate or division of the Company) for any reason.

 
(4)  
This Section 4(c) shall not apply if a "Change in Control" (as defined in
Section 2) occurs under Section 2(ii) thereof, or if such Change in Control
occurs under Section 2(i) or 2(iii) thereof without the prior approval,
recommendation or consent of the Board of Directors of the Corporation.

 
(d) Enforcement.  If any of the provisions or subparts of this Section 4 shall
be held to be invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions or subparts thereof shall nevertheless continue to be valid
and enforceable according to their terms.  Further, if any restriction contained
in the provisions or subparts of this Section 4 is held to be overbroad or
unreasonable as written, the parties agree that the applicable provision should
be considered to be amended to reflect the maximum period, scope or geographical
area deemed reasonable and enforceable by the court and enforced as amended.
 
(e) Remedy for Breach.
 
(1) Because the Participant’s services are unique and because the Participant
has access to the Company’s Confidential Information, the parties agree that any
breach or threatened breach of this Section 4 will cause irreparable harm to the
Company and that money damages alone would be an inadequate remedy.  The parties
therefore agree that, in the event of any breach or threatened breach of this
Section 4, and in addition to all other rights and remedies available to it, the
Company may apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief, without a bond, in order to
enforce or prevent any violations of the provisions of this Section 4.
 
(2) The Participant shall immediately repay to the Company a cash sum in the
principal amount equal to all gross proceeds (before-tax) realized by the
Participant upon the sale or other disposition of shares occurring at any time
during the period commencing on the date that is three years before the date of
the termination of the Participant’s employment with the Company and ending on
the date of the breach or threatened breach of this Section 4 (the “Refund
Period”),  together with interest accrued thereon from the date of such breach
or threatened breach, at the prime rate (compounded calendar monthly) as
published from time to time in The Wall Street Journal, electronic edition
(“Interest”); and
 
(3) The Participant shall repay to the Company a cash sum equal to the fair
market value of all Shares and all or any portion of the option transferred by
the Participant as a gift or gifts at any time during the Refund Period,
together with Interest, and for which purpose, “fair market value” per Share
shall be the Fair Market Value of one Share on the date such gift occurs and per
option Share shall be the positive difference, if any, between the Fair Market
Value of a Share and the exercise price of such option.
 
(4) The Participant acknowledges and agrees that nothing contained herein shall
be construed to be an excessive remedy to prohibit the Company from pursuing any
other remedies available to it for such actual or threatened breach, including
but not limited to the recovery of money damages, proximately caused by the
Participant’s breach of this Section 4.
 
(f) Survival.  The provisions of this Section 4 shall survive and continue in
full force in accordance with their terms notwithstanding any forfeiture,
termination or expiration of this option in accordance with its terms or any
termination of the Participant’s employment for any reason (whether voluntary or
involuntary).
 
5. Tax Matters
 
(a) Withholding.  No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.
 
(b) Disqualifying Disposition.  If the Participant disposes of Shares acquired
upon exercise of this option within two years from the Grant Date or one year
after such Shares were acquired pursuant to exercise of this option, the
Participant shall notify the Company in writing of such disposition.
 
6. Nontransferability of Option
 
This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
 
7. Provisions of the Plan
 
This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.
 

 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.
 
Centene Corporation




By:                                                                      
Chairman, President & CEO




 
PARTICIPANT’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2003 Amended and Restated Stock Incentive Plan.
 
Participant:




Dated:  _________________                                                                      
 
___________________

 
